DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 12/14/2020.
Applicant’s election without traverse// of Group I and the combination of 40 genes (ACTR3B;ANLN;ASPM;AURKA;BAG1;BCL2;BIRC5;BUBIB;CCNB1;CCNB2;CCND1;CNE1;CCNE2;CDC20;CDC6;CDCA7;CDH3;CDK1;CENPA;CENPF;CEP55;CMC2;CX3CR1;CXXC5;DHX58;DIAPH3;DTL;EBF4;ECT2;EGFR;EGLN1;ERBB3;ERBB4;ESM1;ESPL1;EX01;FGF18;FOXC1;FRY; and GMPS) in the reply filed on 12/17/2019 is acknowledged.
Claims 1-3, 6-10, 12, 25-30, 33-36 are pending.  Claims 4-5, 11, 13-24 and 31-32 have been cancelled.
Claims 2, 25-26 and 29-30, 33-36 are withdrawn as being drawn to a nonelected claim.  
The following rejections for claims 1, 3, 6-10, 12 and 27-28 are newly applied.  It is noted that the 35 USC 101 should have previously been stated and as such the office action is considered nonfinal.
This action is NONFINAL.  
Withdrawn Rejections 
	The improper markush grouping made in the previous office action is withdrawn based upon amendments to the claims.  

The 35 USC 102 and 35 USC 103 made in the previous office action is withdrawn based upon amendments to the claims or cancellation of the claims.  

Claim Objections
	Claim 8 is objected to as being dependent on a rejected claim.  As such the claim has not been treated further on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-10, 12 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 3, 6-10, 12 and 27-28 are indefinite over step d.  In particular the step requires to determine residual risk associated with breast cancer to provide prognosis for endocrine only treatment.  It is not clear how the risk cancer score provides a determination of prognosis for treatment.  The wherein clause asserts that a high MDS score is associated with higher residual risk and/or worse survival, however, it is not clear how this risk provides for prognosis of a treatment, but rather it appears to be determining associations with residual risk and survival.  Further, this is complicated by the fact that it is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-10, 12   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlating residual risk to provide a prognosis This judicial exception is not integrated into a practical application because the claims require determining expression and comparing expression which are considered routine steps for expression analysis and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of contacting does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the specification (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  

The correlation of residual risk and mRNA abundance considered a natural correlation.  The step of providing a sample, determining expression level are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations is detecting and or quantifying IDO expression.  As noted,   Symmans et al. (Journal of clinical oncology 2010 Vol 28 p. 4111) teaches a method providing a tumor sample of breast cancer and determining the expression to Affymetrix U133A (p. 4112),  As evidenced by the Affymetrix U133A gene chip, this chip comprises the 40 genes elected.  Symmans et al. teaches comparing to a reference and determining a residual risk of breast cancer (p 4113 (1st column last 2 paragraphs to 2nd column).  
	 
 Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,6-7,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symmans et al. (Journal of clinical oncology 2010 Vol 28 p. 4111) as evidenced by Affymetrix U133 (affymetrix.com probe set) in view of  Hinds et al. (US Patent Application Publication 2011/0294681 December 1, 2011).
Symmans and Affymetrix have been previously cited. 

With regard to claims 3, Symmans et al. teaches making an expression profile for the expression levels (p. 4113 last paragraph).  
With regard to claims 6-7, Symmans et al. teaches using controls of abundance of expression (p. 4113 Statistical analysis).  
With regard to claim 9, Symmans et al. teaches treating the subject with endocrine and chemotherapy with high risk (p. 4115 last para -4116 first paragraph). 
With regard to claim 10, Symmans et al. teaches that the breast cancer is ER+ (p. 4112 last paragraph).  
However, Symmans et al. does not teach using MDS.
 With regard to claims 1 and 8, Hinds et al. teaches a method analysis for clinical risk using expression analysis (abstract, paragraph 8-12). Hinds et al. teaches method of using clinical information in connection with expression data to make determination of risk (para 120-122).  Hinds et al. teaches a high MDS is associated with higher residual risks (para 120-125).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Symmans et al. to use known statistical methods 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634